

115 HR 7048 IH: Empowering Individuals to Succeed Through Education and Workforce Training Act
U.S. House of Representatives
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7048IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Workforce Innovation and Opportunity Act to establish a fund to provide support
			 services for individuals participating in certain training activities
			 under such Act.
	
 1.Short titleThis Act may be cited as the Empowering Individuals to Succeed Through Education and Workforce Training Act. 2.Supportive services training fundSubtitle D of chapter 4 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3206) is amended—
 (1)by redesignating section 172 as section 173; and (2)by adding after section 171 the following new section:
				
					172.Supportive services training fund
 (a)Establishment of a supportive services training fundFrom the amounts appropriated to carry out this section, the Secretary shall award competitive grants to local boards, a consortium of local boards, or a State board acting on behalf of or in partnership with a consortium of local boards to provide support services for individuals participating in training activities covered under section 134(c)(3) of title I and section 231 of title II of this Act.
 (b)ApplicationTo receive a grant under this subsection a local board shall submit to the Secretary an application describing how the local board (or State board) plans to partner with other organizations to provide specific support services, and in such manner, at such time, and containing such information as the Secretary may require.
						(c)Use of funds
 (1)Participant eligibilityIndividuals participating in training services covered under section 134(c)(3) of title I or section 231 of title II of this Act are eligible to receive support services provided under this section.
 (2)Qualified support servicesSupport services to be provided under this section are those described in section 3(59) of the this Act, or other support services not covered under such section that a grantee identifies as important for an individual to successfully complete training services covered under this section.
 (d)AmountThe amount of an individual grant awarded under this section shall not exceed more than $2,000,000 per year.
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.. 3.Authorization of appropriationsSection 173 in subtitle D of chapter 4 of such Act (as so redesignated) is amended by adding at the end the following:
			
 (g)Supportive services training fundThere are authorized to be appropriated to carry out section 172 such sums as may be necessary.. 